Citation Nr: 9908936	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of an excision of a 
malignant skin lesion of the right forearm during Department 
of Veterans Affairs hospitalization in August 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1942, and from May 1942 to December 1942.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for the 
appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed RO decision in July 1995 denied the 
veteran's claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of an excision of skin 
cancer of the right forearm during Department of Veterans 
Affairs hospitalization in August 1994. 

3.  Additional evidence submitted since the RO's July 1995 
decision consists of August 1994 VA surgical records; 
February 1995 through May 1998 VA treatment records; a 
private physician's June 1997 statement; June and July 1997 
lay statements; a transcript of the veteran's April 1998 
personal hearing; and June 1998 statements from the veteran 
and his wife.

4.  The evidence submitted since the RO's July 1995 decision 
bears directly and substantially upon the issue under 
consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran's claim that the August 1994 VA surgical 
procedure resulted in neuropathy in his right arm and hand is 
plausible.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for residuals 
of an excision of a malignant skin lesion of the right 
forearm during Department of Veterans Affairs hospitalization 
in August 1994, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 (1998).

2.  The evidence received since the July 1995 rating 
decision, denying entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of an excision of a 
malignant skin lesion of the right forearm during Department 
of Veterans Affairs hospitalization in August 1994, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1998).

3.  The veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of an excision 
of a malignant skin lesion of the right forearm during 
Department of Veterans Affairs hospitalization in August 1994 
is well grounded.  38 U.S.C.A. § 1151, 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Initially, the Board notes that the veteran's June 1998 
statement, on a VA Form 1-9 Appeal, indicated a wish to be 
present at a hearing at a field office.  However, in light of 
the veteran's April 1998 RO hearing, his wife's June 1998 
statement indicating "let[']s get this over with," the lack 
of a response to the RO's November 1998 letter, and the lack 
of a request for a hearing by the veteran's service 
organization in its January 1999 Written Brief Presentation, 
the Board finds the veteran has abandoned his request for a 
second RO hearing.

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit issued a decision which overruled 
previous caselaw and affected the standard of review 
regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Appeals for Veterans Claims further interpreted the 
Court's holding in two recent decisions, Elkins v. West, __ 
Vet. App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); and 
Winters v. West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 
1999) (en banc).  The statement of the case issued to the 
veteran in February 1997 recited the law according to the 
previous caselaw.  However, although the RO did not have the 
opportunity to consider the veteran's request to reopen his 
claim under the most recent caselaw, the Board finds that 
there has been no prejudice to the veteran that would warrant 
a remand pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993), as there is no way as a matter of law that he could 
prevail.  See Winters No. 97-2180, slip op. at 6; VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  The 
Board further notes that, in a November 1998 decision, the RO 
found that the veteran's claim was not well grounded.  While 
the RO should not have addressed the question of 
groundednesss without first reopening the claim, to return 
the case to the RO to cure this deficiency would not result 
in a determination favorable to the veteran, nor change the 
current analysis as provided by the Board.  The Board 
concludes, therefore, that the veteran's procedural rights 
have not been abridged by this omission and will proceed 
accordingly with appellate review.  See Bernard v Brown, 4 
Vet. App. at 393.

The July 1995 rating decision, denying the veteran's claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of an excision of skin cancer from the 
right forearm during Department of Veterans Affairs 
hospitalization in August 1994, became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991);  38 C.F.R. §§ 3.104, 
3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ Vet. 
App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters v. 
West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  Under the Elkins test, the first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, 
then the second step, whereby immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Justus v. Principi, 3 Vet. App. 510 (1992), 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
must be undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, No. 97-2180, slip op. at 4.  If 
the claim is well grounded, then the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The July 1995 rating decision denied the veteran's claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of an excision of a malignant skin lesion of 
the right forearm during Department of Veterans Affairs 
hospitalization in August 1994, on the basis that no 
unintended or unnecessary consequences of VA treatment were 
found.  The evidence submitted at that time consisted of 
private and VA hospitalization and treatment records, a 
February 1995 VA examination report, and a June 1995 VA 
medical opinion.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
July 1995 decision shall be evaluated.

The evidence submitted since the RO's July 1995 decision is 
comprised of August 1994 VA surgical records; February 1995 
through May 1998 VA treatment records; a private physician's 
June 1997 statement; June and July 1997 lay statements; a 
transcript of the veteran's April 1998 personal hearing; and 
June 1998 statements from the veteran and his wife.

The veteran and his son have contended that the August 1994 
VA surgical procedure left cancerous tissue in the veteran's 
right forearm, and that a nerve in his right forearm was 
"hit" during the VA surgery, causing numbness and tingling 
in his arm and hand.

The Board initially notes that the August 1994 VA surgical 
records are not new evidence, in that they have been 
previously submitted to agency decisionmakers, and are 
therefore redundant.  The additional medical records are also 
not new evidence, even though they have not been previously 
submitted to agency decisionmakers, as they are cumulative 
and redundant, i.e., confirming that the veteran had some 
neuropathy affecting his right arm, a fact that had already 
been established.  That evidence is also not material in that 
it is bears directly and substantially, in an adverse manner, 
upon the specific matters under consideration, i.e., the 
issues of whether the VA surgical procedure left cancerous 
tissue in the veteran's right forearm, and whether that 
procedure resulted in neuropathy in his right arm and hand.  
A May 1998 EMG report indicates that complaints of right 
upper extremity neuropathy were found to be sensory 
abnormalities suggestive of the axonal neuropathy probably 
related to the veteran's long standing diabetes mellitus.  A 
September 1994 private pathology report of tissue removed by 
a private physician subsequent to the VA procedure indicates 
that no additional cancer was found in that tissue; thus, 
this report clearly indicates that the August 1994 VA 
surgical procedure did not leave cancerous tissue in the 
right forearm of the veteran.  Therefore, the additional 
medical records which have been presented, by themselves or 
in connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.

The statements by the veteran, his wife, and his friends, and 
the veteran's and his son's testimony during the veteran's 
April 1998 personal hearing, address the fact that the 
veteran had problems with his right arm subsequent to the VA 
surgery, and, in some, their opinions that these problems 
were the result of the VA procedure not removing all the 
cancerous cells in the veteran's right forearm, and of the 
"hitting" of a nerve in the veteran's arm during that 
procedure.  The Board finds that while, as lay persons, these 
people are competent to note their observations of the 
veteran's physical symptoms, and that the veteran is 
competent to note his symptoms, neither the veteran nor his 
family members and friends are competent to offer an opinion 
as to the medical diagnosis of his right arm condition or the 
causation of that condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim").  As such, their statements do not constitute new 
and material evidence.  Id.

The June 1997 statement from A. D. West, M.D., which 
indicated that the veteran "had some right-handed weakness 
which has appeared to have been a result from surgery at the 
VA hospital approximately two years ago," concluded that 
"[t]he results surrounding that surgery are not known to me, 
however, they are part of his VA records."  This evidence is 
both new and material; it, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

Accordingly, the Board concludes that new and material 
evidence, as contemplated by 38 C.F.R. § 3.156(a), has been 
presented to reopen the veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
surgical removal of a malignant skin lesion from the right 
forearm during Department of Veterans Affairs hospitalization 
in August 1994, and that claim is reopened.

II.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of lesion excision of the right forearm 
during Department of Veterans Affairs hospitalization in 
August 1994

Title 38, United States Code § 1151 provides, in pertinent 
part, that, where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of VA 
hospitalization, or medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service connected.  

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), United 
States Court of Appeals for Veterans Claims (known as United 
States Court of Veterans Appeals before March 1, 1999) 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding § (c)(3), remained 
valid.  See Brown v. Gardner, 115 S. Ct. 552 (1994).  On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirements of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the controlling regulation 
to the Supreme Court's decision.

The veteran filed his claim prior to October 1997, prior to 
any promulgation of amendments to the above regulation (which 
were recently rescinded and are again pending).  Accordingly, 
the only issue before the Board is whether the veteran has 
suffered additional disability of the right forearm as the 
result of VA surgical treatment in 1994.  

In the present case, medical evidence revealing a VA surgical 
procedure in August 1994 to the veteran's right arm, and 
current right arm neuropathy, has been submitted.  What was 
missing when the July 1995 RO decision denied the veteran's 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of an excision of skin cancer from the 
right forearm, was medical evidence linking that right arm 
neuropathy to the August 1994 VA surgical procedure.  As 
noted in the above section, a May 1998 EMG report indicates 
that complaints of right upper extremity neuropathy were 
found to be sensory abnormalities suggestive of the axonal 
neuropathy probably related to the veteran's long standing 
diabetes mellitus.  A September 1994 private pathology report 
of tissue removed by a private physician subsequent to the VA 
procedure indicates that no additional cancer was found in 
that tissue; thus, this report indicates that the August 1994 
VA surgical procedure did not leave cancerous tissue in the 
right forearm of the veteran.

However, a private physician, in a June 1997 statement, 
indicated that the veteran's right handed weakness 
"appeared" to have been a result of the VA surgery.  While 
it is not apparent that the doctor reviewed the relevant 
medical evidence before rendering this opinion, the Board 
finds that it is sufficient to render the claim  plausible, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Accordingly, the veteran's claim is well grounded.


ORDER

New and material evidence having been submitted to reopen the 
claim, the veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of an excision 
of a malignant skin lesion from the right forearm during 
Department of Veterans Affairs hospitalization in August 
1994, is reopened.

The claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of an excision of a 
malignant skin lesion from the right forearm during 
Department of Veterans Affairs hospitalization in August 
1994, is well grounded; to that extent, the veteran's appeal 
is granted.


                                                       REMAND

As the veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of an excision 
of a malignant skin lesion of the right forearm during a VA 
hospitalization in August 1994 is both reopened and well 
grounded, the RO must adjudicate the claim on a de novo 
basis.  Moreover, VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.  Elkins v. West, __ Vet. App. __ , No. 97-
1534 (Feb. 17, 1999) (en banc); Winters v. West, __ Vet. App. 
__ , No. 97-2180 (Feb. 17, 1999) (en banc).  It is the 
Board's judgment that a VA neurological examination that 
includes an opinion addressing the contended causal 
relationship is warranted.  Green v. Derwinski, 1 Vet. App. 
121 (1991).

In view of the foregoing, this case remanded for the 
following action:

1.  The veteran should undergo a VA 
neurological examination for the purpose 
of determining whether he has any 
additional disability due to an excision 
of a malignant skin lesion of the right 
forearm during a VA hospitalization in 
August 1994.  All indicated studies 
should be performed.  The claims file 
must be made available to the neurologist 
for review in conjunction with the 
examination.  After a review of the 
relevant evidence, including the June 
1997 statement from the veteran's private 
physician, who indicated that the 
veteran's right handed weakness 
"appeared" to have been a result of the 
VA surgery, and the May 1998 EMG report, 
which indicated that complaints of right 
upper extremity neuropathy were found to 
be sensory abnormalities suggestive of 
the axonal neuropathy probably related to 
the veteran's long standing diabetes 
mellitus, and after the neurological 
examination and any neurological tests 
that are deemed appropriate, the examiner 
should opine whether it is at least as 
likely as not that any impairment or 
disability of the right forearm that is 
identified is due to an excision of a 
malignant skin lesion of the right 
forearm during the VA hospitalization in 
August 1994.  

2.  The RO must adjudicate the claim of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of an 
excision of a malignant skin lesion of 
the right forearm during a VA 
hospitalization in August 1994 on a de 
novo basis.

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. § 7105 
(West 1991).  Thereafter, the veteran and his representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.

The purpose of the REMAND is to further develop the record 
and to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  
The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

